Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00738-CV

                                   Carolyn M. MILLER,
                                         Appellant

                                             v.

                   DURANGO MIDRISE, LLC d/b/a Hemisview Village,
                                  Appellee

                        From the County Court, Bexar County, Texas
                                  Trial Court No. 387577
                         Honorable Jason Pulliam, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. No costs of appeal are assessed against Appellant Carolyn M. Miller.

       SIGNED January 15, 2014.


                                              _________________________________
                                              Karen Angelini, Justice